 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT LA RON BELL,                               No. 2:18-CV-1586-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    SOLANO COUNTY JAIL, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s complaint (ECF No. 1). Plaintiff alleges

19   Defendants violated his Eighth Amendment right against cruel and unusual punishment by failing

20   to provide him adequate medical care.

21

22                       I. SCREENING REQUIREMENT AND STANDARD

23                  The Court is required to screen complaints brought by prisoners seeking relief

24   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

25   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

26   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

27   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

28   ///
                                                        1
 1                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 2   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 3   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

 4   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 5   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 6   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

 7   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

 8   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

 9   omitted).

10                  Prisoners proceeding pro se in civil rights actions are entitled to have their

11   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

12   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

13   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

14   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation

15   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

16   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

17   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

18   omitted); Moss, 572F.3d at 969.

19

20                                  II. PLAINTIFF’S ALLEGATIONS
21                  Plaintiff has named four Defendants: (1) Solano County Jail, (2) Solano County

22   Sheriff Department, (3) California Forensic Medical Group, and (4) Dr. Nigar. Plaintiff alleges

23   he was arrested on May 29, 2017, at which time his foot was broken. Plaintiff contends that he

24   was then taken to Kaiser hospital where his foot was wrapped in a soft cast and subsequently

25   booked in Solano County Jail where he was placed in the medical wing for four- and one-half

26   months. Plaintiff asserts he was not seen by a doctor until October 16, 2017, when Dr. Nigar
27   scheduled an x-ray. Plaintiff states that on October 25, 2017, Dr. Nigar informed him his foot had

28   healed correctly and that Plaintiff was cleared. After complaining of continued pain Plaintiff
                                                         2
 1   alleges that he was finally seen by a specialist on February 28, 2018, who performed an x-ray and

 2   MRI on Plaintiff’s foot and determined that the foot was still broken. Plaintiff contends that the

 3   delay in medical treatment lead to additional harm as he may need a pin placed in his foot, and

 4   that the medical care provided was inadequate in violation of the Eighth Amendment.

 5

 6                                              III. ANALYSIS

 7                   The treatment a prisoner receives in prison and the conditions under which the

 8   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

 9   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

10   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

11   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

12   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

13   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

14   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

15   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

16   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

17   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)

18   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

19   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

20   official must have a “sufficiently culpable mind.” See id.
21                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

22   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

23   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health

24   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is

25   sufficiently serious if the failure to treat a prisoner’s condition could result in further significant

26   injury or the “. . . unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d
27   1050, 1059 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d

28   1133 (9th Cir. 1997); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).
                                                          3
 1   Factors indicating seriousness are: (1) whether a reasonable doctor would think that the condition

 2   is worthy of comment; (2) whether the condition significantly impacts the prisoner’s daily

 3   activities; and (3) whether the condition is chronic and accompanied by substantial pain. See

 4   Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

 5                  The requirement of deliberate indifference is less stringent in medical needs cases

 6   than in other Eighth Amendment contexts because the responsibility to provide inmates with

 7   medical care does not generally conflict with competing penological concerns. See McGuckin,

 8   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

 9   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

10   1989). The complete denial of medical attention may constitute deliberate indifference. See

11   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical

12   treatment, or interference with medical treatment, may also constitute deliberate indifference. See

13   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate

14   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

15                  Negligence in diagnosing or treating a medical condition does not, however, give

16   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

17   difference of opinion between the prisoner and medical providers concerning the appropriate

18   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,

19   90 F.3d 330, 332 (9th Cir. 1996).

20                  Plaintiff’s claim against Defendant Dr. Nigar is sufficient to pass screening.
21   However, Plaintiff has failed to state how the other three named defendants engaged in action that

22   violated his Eighth Amendment right. Specifically, Plaintiff has failed to state that the remaining

23   Defendants were aware or should have been aware of Plaintiff’s need for medical treatment and

24   disregarded it. See McGuckin, 974 F.2d 1050, 1059-60 (9th Cir. 1991) (“A defendant must

25   purposefully ignore or fail to respond to a prisoner’s pain or possible medical need in order for

26   deliberate indifference to be established.”).
27   ///

28   ///
                                                       4
 1                                  IV. AMENDING THE COMPLAINT

 2                    Because it is possible that some of the deficiencies identified in this order may be

 3   cured by amending the complaint, plaintiff is entitled to leave to amend. See Lopez v. Smith, 203

 4   F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

 5   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

 6   1262 (9th Cir. 1992). Therefore, if plaintiff amends the complaint, the court cannot refer to the

 7   prior pleading in order to make plaintiff's amended complaint complete. See Local Rule 220. An

 8   amended complaint must be complete in itself without reference to any prior pleading. See id.

 9   This means, in practical terms, if Plaintiff files an amended complaint he must not only cure the

10   deficiencies identified in this order, but also reallege the cognizable claim(s) discussed in this

11   Court’s order.

12                    If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

13   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

14   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

15   each named defendant is involved, and must set forth some affirmative link or connection

16   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

17   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

18                    Because the complaint appears to otherwise state cognizable claims, if no amended

19   complaint is filed within the time allowed therefor, the court will issue findings and

20   recommendations that the claims identified herein as defective be dismissed, as well as such
21   further orders as are necessary for service of process as to the cognizable claims.

22

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                         5
 1

 2                                          V. CONCLUSION

 3                  Accordingly, IT IS HEREBY ORDERED that Plaintiff may file a first amended

 4   complaint within 30 days of the date of service of this order

 5

 6

 7   Dated: April 8, 2019
                                                           ____________________________________
 8                                                         DENNIS M. COTA
 9                                                         UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       6
